Citation Nr: 1438924	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 1953.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for right knee degenerative joint disease with moderate instability, rated as 30 percent disabling; right knee degenerative joint disease status post meniscus repair, rated as 20 percent disabling; right knee medial meniscus tear and degenerative joint disease left knee associated with right knee degenerative joint disease with moderate instability, rated as 10 percent disabling; and right knee scars, rated as 10 percent disabling; however, the Veteran's combined evaluation for his knee disabilities still meet the schedular criteria for TDIU when the bilateral factor and common etiology are taken into consideration.  

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16. 4.25, 4.26 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of TDIU, further discussion of VCAA is not required.  

TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is service-connected for right knee degenerative joint disease with moderate instability, rated as 30 percent disabling; right knee degenerative joint disease status post meniscus repair, rated as 20 percent disabling; right knee medial meniscus tear and degenerative joint disease left knee associated with right knee degenerative joint disease with moderate instability, rated as 10 percent disabling; and right knee scars, rated as 10 percent disabling.  The evidence shows that the Veteran's service-connected knee disabilities arise of the same injury and common etiology.  As such, for purposes of calculating a combined disability rating, those disabilities will be treated as one disability rated as 60 percent pursuant to the Combined Ratings Table.  38 C.F.R. § 4.25.  The bilateral factor is applicable to the Veteran's bilateral knee disabilities; therefore, the schedular criteria for TDIU are met. 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Veteran contends his service-connected knee disabilities prevent him from obtaining or maintaining employment.

The Board notes the Veteran is unemployed.  The record indicates the Veteran retired from construction.  After retirement the Veteran worked doing remodeling projects and then as a farm manager.  He recently worked at various contract jobs which ended in March 2012.  However, he has not been employed full-time since 2010.  See e.g., February 2014 VA examination and VA Form 21-8940.

In a VA Form 21-8940 received in March 2014, the Veteran indicated his educational background consisted of one year of high school.  His last position of full-time employment was as a construction worker.  He indicated that his service-connected degenerative joint disease with instability in the right knee prevented him from securing or following any substantially gainful occupation.  He did not try to obtain employment since he became too disabled to work and did not expect to receive disability retirement benefits.

A VA examination in February 2014 was provided to address the Veteran's employability.  The VA examiner opined that the Veteran's right knee post meniscal repair with moderate instability rendered the Veteran unable to be gainfully employed for heavy duty occupations.  The Veteran's limitations were no heavy duty or heavy lifting, excessive bending and twisting or climbing ladders; climbing stairs was limited.  The Veteran was able to sit with periods of getting up to stretch his knees, writing skills were not affected by the knee condition and sedentary duties such as reading and answering phones were not prohibited.  The Veteran's left knee degenerative joint disease rendered the Veteran unable to be gainfully employed for heavy duty occupations.  The Veteran's limitations and abilities were the same as for the right knee, described above.  The Veteran's scars did not render the Veteran from being gainfully employed for heavy duty or light duty occupations.  The VA examiner noted post-military the Veteran worked in an oil field and construction.  He stopped working in construction in 2000 when he retired.  After retirement he worked doing remodeling as a contractor in 2007 and then worked as a farm manager of 1600 acres which he stopped doing two years prior to the examination.  He occasionally helped his son doing construction projects but usually did not work.  By his statement, the Veteran was able to do all activities of daily living and home chores.  He was able to drive, though not for long distances due to vision impairment from diabetes and generalized arthritis.  The Veteran's knee scars were not noted to affect the Veteran's ability to work, do activities of daily living or homes chores. 

In the August 2014 informal hearing presentation, the Veteran's representative highlighted that the statement the Veteran made to his examiner which noted he helped his son with construction projects was by no means to be construed as equal to gainful employment.  The Veteran could not meet the physical demands of his line of work because there was no job that would not require lifting, stretching, climbing and other physical demands of a construction job.  



The Veteran was provided a general medical VA examination in February 2014.  The Veteran's medical history was positive for scars and musculoskeletal joints and extremities.  The Veteran's physical examination was normal other than the above indicated conditions.  There were no additional conditions that impacted his ability to work that were not addressed on other questionnaires.  The Veteran was 80 years old, retired and could do all activities of daily living. 

During the Veteran's March 2012 VA knee examination the Veteran's condition was noted to impact his ability to work based on the Veteran's report.  The Veteran's knees limited his standing and walking to a great extent.  He could not squat.  The Veteran explained he retired from construction work due to his knee condition.  

VA treatment records reflect complaints of symptoms such as pain and giving out but do not contain reports of relevant medical professional opinions regarding the Veteran's ability to obtain or maintain substantially gainful employment.

In the Veteran's notice of disagreement he reported his pain, limitation of motion and instability made it impossible to do any type of job.  Fatigue and locking of his knee prevented him from doing any type of physical or manual labor or a clerical position.  

Based on a review of the evidence of record as a whole and resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted.  Although the VA examiner found the Veteran was capable of sedentary employment despite his bilateral knee conditions, the realistic chances of him obtaining and retaining employment must also be considered.  The Veteran has competently and credibly reported how his physical disabilities have prevented him from obtaining substantially gainful employment.  Given his occupational history, his limited formal education, and the severity of his knee disability, the Veteran's ability to obtain employment or pursue vocational rehabilitation appear limited at best.  Thus, the Board finds the Veteran is unable to obtain or maintain substantially gainful employment due to his physically limiting service-connected disabilities.  


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


